Citation Nr: 0816739	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for colon cancer as a 
result of exposure to ionizing  radiation, chemicals, and/or 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following two Board remands of January 2004 
and July 2006.  This case was originally on appeal from a 
July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in April 2003; a transcript 
is of record. 

This matter was previously before the Board in January 2004.  
At that time, the veteran's claim was remanded for additional 
development concerning claimed in-service occupational 
radiation exposure as a source of colon cancer and a VA 
examination if the claim could not be granted based on 
radiation exposure.  In July 2006, the Board determined the 
VA examiner did not properly respond to the questions in the 
January 2004 remand and that the Agency of Original 
Jurisdiction (AOJ) did not readjudicate the claim and furnish 
the veteran with a supplemental statement of the case (SSOC) 
as requested in the January 2004 remand.  Thus, the Board 
determined that an additional remand was required.  The 
development required by the Board's July 2006 remand has been 
completed.  In September 2007, the AOJ issued a supplemental 
statement of the case (SSOC), which continued to deny the 
veteran's claim.  This case has been returned to the Board 
for further appellate action.     


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran was exposed to ionizing radiation in service.

2.  The veteran served in the Republic of Vietnam and the 
medical evidence of record shows that the veteran is 
currently diagnosed with colon cancer; however, colon cancer 
is not a disease associated with exposure to certain 
herbicide agents as enumerated under 38 C.F.R. § 3.309(e).

3.  The competent evidence of record indicates that the 
veteran was exposed to chemicals as a part of his occupation 
as a painter during military service.

4.  The competent medical evidence of record does not 
indicate that the veteran's colon cancer is related to 
military service. 


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  §§ 1110, 1112, 1131, (West 2002); 38 C.F.R §§ 
3.303, 3.307, 3.309, (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
A March 2002 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim of service 
connection for colon cancer.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  
The VCAA letter requested the veteran to provide any evidence 
in his possession and he was informed that it was ultimately 
his responsibility to ensure that VA received any evidence 
not in the possession of the Federal government.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, a March 2006 letter informed the veteran of the 
disability rating and the effective date.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the supplemental statement of the case issued in 
September 2007 after the notice was provided.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  The Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, a letter 
from the veteran's private physician and two VA examination 
reports.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that the veteran has not identified 
other evidence not already of record.  The veteran submitted 
the SSOC notice response letter in November 2007 stating that 
he had no other information or evidence to submit to the VA 
to substantiate his claim.  There is no other indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for colon cancer in March 2002.  
The veteran contends that his colon cancer is result of 
exposure to ionizing radiation, herbicides, and chemicals.  
The RO denied the claim.  The veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, to include malignant tumors, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the veteran's service connection claim for colon 
cancer, the Board must determine whether the veteran has a 
current disability.  The veteran was diagnosed with colon 
cancer in February 2002.  In February 2002, the veteran 
underwent a low anterior resection at which time his 
physician removed a tumor.  The September 2006 VA examination 
diagnosed the veteran with colorectal carcinoma with 
residuals.  Thus, the Board finds that the veteran has a 
current disability.  

The competent medical evidence of record does not show that a 
malignant tumor arose during military service or within one 
year of separation from active service.  The evidence reveals 
hat the veteran was first diagnosed with a malignant tumor in 
February 2002, more than 20 years after service.  Therefore, 
presumptive service connection for a chronic disease is not 
warranted.  See 38 C.F.R. §§3.307(a)(3), 3.309(a).

With respect to the claim that colon cancer is the result of 
in-service radiation exposure, such a claim may be 
demonstrated by three alternative methods.  First, if the 
veteran exposed to radiation during active service later 
develops one of the diseases listed at 38 C.F.R. § 3.309(d), 
a rebuttable presumption of service connection arises.  See 
38 C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
§ 3.309(d) are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  
Second, service connection may be established if a radiation-
exposed veteran develops a radiogenic disease (i.e., one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b), or if it is established by competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease), provided that the VA Under Secretary 
of Benefits determines that a relationship, in fact, exists 
between the disease and the veteran's radiation exposure in 
service.  Third, service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994). 
 
Pertaining to the question of entitlement to presumptive 
service connection based on exposure to ionizing radiation, 
the Board notes that the diseases specific to radiation-
exposed veterans, including certain forms of cancers, that 
are listed under 38 C.F.R. § 3.309(d)(3) will be presumed to 
have been incurred in active service if the veteran 
participated in a radiation risk activity.  Colon cancer is 
one of those cancers listed under 38 C.F.R. § 3.309(d), and 
hence, if the veteran participated in a radiation risk 
activity, service connection may be established presumptively 
on that basis. 
 
Colon cancer also is listed under 38 C.F.R. § 3.311(b)(2) as 
a radiogenic disease, found 5 years or more after service in 
an ionizing radiation exposed veteran, which may be medically 
related to such exposure.  As indicated above, a grant of 
service connection for a radiogenic disease may be 
established if the VA Under Secretary for Benefits determines 
that such disease is related to a particular veteran's 
exposure to ionizing radiation while in service. 
 
As applicable to the veteran's circumstances of service, the 
term radiation-risk activity is defined as "onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device." 38 C.F.R. § 3.309.  The term onsite 
participation means, at the time of the atmospheric nuclear 
test, presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  See 38 
C.F.R. § 3.309(d)(3)(iv)(A).  Alternatively, onsite 
participation means presence at the test site or other test 
staging area in the six months following the nuclear test to 
perform official military duties related to the nuclear test 
including decontaminating test-related equipment.  38 C.F.R. 
§ 3.309(d)(3)(iv)(B). 
 
The veteran was specifically asked to provide evidence of his 
exposure to ionizing radiation during service in an October 
2002 development letter.  The veteran provided information in 
his January 2003 Form 9 and the April 2003 travel Board 
hearing regarding where he claimed he was exposed to ionized 
radiation. The veteran while stationed at contends while 
stationed at Kirtland Air Force Base, New Mexico between June 
1961 and December 1963 he painted and did other maintenance 
on aircraft and other equipment that had been used in 
connection with atmospheric tests to include Operation 
DOMINIC I over the period of April 25, 1962 to December 31, 
1962 and Operation DOMINIC II / PLOWSHARE from July 6, 1962 
to August 15, 1962.  The veteran claimed that his proximity 
to the Nevada test site while stationed at Kirtland exposed 
him to fallout caused by operation DOMINIC II / PLOWSHARE.  
Specifically, the veteran contends that northern Arizona and 
the entire state of New Mexico were exposed to iodine 131 
from the nuclear tests in Nevada.  He also asserts that part 
of his duties as painter and corrosion control specialist was 
to work in nondestructive inspection.  In that position, the 
veteran was exposed to radiation when he used x-rays on parts 
of the aircraft.  

It is important to note that the question of exposure to 
ionizing radiation is one of objective fact, which may not be 
supported by mere lay assertion of such exposure without 
professional corroboration.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (professional opinions are 
required to address areas of knowledge requiring expertise).  
Based on the January 2004 Board remand, the RO sent a request 
to the Defense Threat Reduction Agency (DTRA) to confirm 
whether the veteran performed official military duties in 
connection with aircraft or other equipment used in direct 
support of any nuclear tests.  The DTRA sent a letter in 
April 2005, which noted that after a review of the unit 
morning reports for entries pertaining to the veteran's 
possible participation in atmospheric nuclear tests during 
1962, there was no indication that the veteran participated 
in U.S. atmospheric nuclear tests during this period.  
Furthermore, DTRA stated that historical records indicate it 
was standard operating procedure to decontaminate aircraft at 
Indian Springs Air Force Base, Nevada, or at overseas 
locations prior to its return to home base, which included 
decontamination or isolation of equipment inside the aircraft 
if necessary.  DTRA also noted that if an aircraft was 
contaminated, personnel would not have been allowed to work 
in the vicinity without precautions being taken.  The letter 
stated that after a careful search of available dosimetry 
data, DTRA found no record of radiation exposure for the 
veteran.  In response to a February 2006 RO query, the Air 
Force Institute for Operational Health (AFIOH) in Brooks 
City-Base, Texas indicated that a review of the ionizing and 
nonionizing radiation exposure databases yielded negative 
results.  The AFIOH included a technical report on Beryllium 
Analyses at Eniwetok Atoll; however, this information is not 
probative because it does not specifically address whether 
this veteran was exposed to ionized radiation.  As there is 
no competent evidence of record that shows the veteran was 
exposed to ionized radiation, a claim of entitlement to 
service connection for colon cancer as a result of exposure 
to ionized radiation is not warranted. 

In regards to the veterans claim of colon cancer as a result 
of exposure to Agent Orange, the veteran must show the 
following in order to establish presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents: (1) that he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specific time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A review of the veteran's personnel records indicate that the 
veteran served in the Republic of Vietnam from March 1966 to 
April 1967.  This is sufficient evidence of service in the 
Republic of Vietnam during the applicable presumptive period, 
therefore exposure to an herbicide agent is conceded.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Even 
though the veteran was an herbicide-exposed veteran, colon 
cancer is not among the statutorily enumerated diseases, set 
forth above, for which presumptive service connection is 
available for veterans exposed to herbicide agents during 
active service.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
34 F.3d at 1043-44.  The Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to exposure to herbicides, 
but must also determine whether his disability is otherwise 
the result of active service.  Thus, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation does not preclude him from establishing, in the 
alternative, service connection by way of proof of actual 
direct causation.

As there is no evidence of colon cancer shown in service or 
manifested to a degree of 10 percent or more within the one-
year presumptive period from service discharge, the threshold 
question is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
colon cancer and his active service.  The Board notes that 
there is no competent medical opinion linking the veteran's 
colon cancer to herbicide exposure.  In fact, the record 
contains a medical opinion opposing the veteran's claim.  The 
July 2005 VA examiner diagnosed the veteran with colorectal 
carcinoma with residuals and asserted that it is more likely 
than not that the veteran's exposure to Agent Orange is not 
connected with the colorectal carcinoma developed by the 
veteran in 2001.  The VA examination report noted that the 
examiner reviewed the claims file, including other medical 
records in conjunction with the VA examination and therefore, 
the Board finds this opinion to be highly probative.  Thus, 
the competent medical evidence does not support a link 
between the veteran's colon cancer and herbicide exposure 
during military service and a claim of entitlement to service 
connection for colon cancer due to herbicide exposure is not 
warranted.

The veteran also contends that he had exposure to chemicals 
as a painter during his active military service and this 
exposure contributed to the development of colon cancer.  The 
veteran's service personnel records confirm that from 
September 1961 until at least January 1972 the veteran 
performed work in the area of painting, protective coating, 
and corrosion control.  The Board takes judicial notice of 
the fact that that incident to his occupational duties, the 
veteran would have been exposed to paint fumes and other 
toxic substances.  For these reasons, the Board concludes 
that the evidence shows in-service injury to the veteran by 
occupational exposure to paint fumes. 

However, the competent medical evidence does not show that 
the veteran's exposure to chemicals in service is related to 
the veteran's colon cancer.  The July 2005 VA examination 
noted that several of the chemicals that the veteran would 
have come into contact as a painter during military service 
cause abnormalities of the mucosal surfaces and problems with 
hepatic function abnormalities.  The VA examiner provided the 
opinion that it can be as likely as not that such exposure to 
chemical agents could cause the occurrence of colon 
carcinomas.  As noted in the July 2006 Board remand, this 
opinion combined both requested and speculative elements.  In 
regards to the private physician letter dated April 2002, the 
veteran's physician stated that many of the chemicals the 
veteran was exposed to as a painter during military service 
are known carcinogens and may have been removed from 
industrial and household use on that basis.  The physician 
further stated that there is significant concern that the 
veteran's chemical exposure while in the military may have 
contributed to the development of his cancer in 2002.  This 
opinion is speculative and generic as it does not 
specifically address whether the physician believes that the 
veteran's cancer was due to chemical exposure in service.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection).  Thus, the etiological 
opinions above have no probative value.  

The only probative medical examination and opinion regarding 
a link between the veteran's current disability and chemical 
exposure in service is against the veteran's claim.  The 
veteran was reexamined in September 2006 and the VA examiner 
concluded that the veteran's colon cancer was not caused by 
or the result of his chemical exposure during service.  The 
VA examiner determined that the colon cancer is secondary to 
the veteran's 40 year smoking history and cited a September 
18, 1996 article by Nyren O. et. al. in the Journal National 
Cancer Institute which reported a significant association 
between cigarette smoking and increased risk of colon cancer, 
but only after more than 35 years of smoking.  As the VA 
examiner reviewed the veteran's claims file and medical 
records in conjunction with the examination and the examiner 
gave a clear explanation for his opinion, the Board finds the 
September 2006 examination and opinion highly probative.  As 
the competent medical evidence does not show a link between 
the veteran's colon cancer and the chemicals to which he was 
exposed during military service, the veteran's claim of 
entitlement to service connection for colon cancer due to 
chemical exposure is not warranted.   

The veteran asserted in the April 2003 travel Board hearing 
that his colon cancer was caused by the combined exposure to 
herbicide agents, chemicals, and ionized radiation during 
military service.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an injury or disease in service has no probative value 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 494-95.  The veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the veteran is not competent medical 
evidence and does not prove a relationship between the 
veteran's current colon cancer and exposure to herbicide 
agents, chemicals or ionized radiation during military 
service.  As stated above, the only probative medical 
evidence of record asserts that the veteran's colon cancer is 
not related to his military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claim for entitlement to service 
connection for colon cancer is not warranted. 

	
ORDER

Entitlement to service connection for colon cancer as a 
result of exposure to ionizing  radiation, chemicals, and/or 
Agent Orange is denied




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



















 Department of Veterans Affairs


